Citation Nr: 0419203	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Propriety of the recoupment of separation pay in the amount 
of $53,771.85.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1983 to February 
1996.

This appeal arises from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO determined that 
the amount to be recouped from the veteran's separation pay 
was to be the full, or gross amount paid.  The Department of 
the Air Force verified this gross amount as $53,771.85.

In May 2003, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The veteran was a commissioned officer with the U. S. Air 
Force serving on active duty from June 1983 to February 1996.  

2.  The veteran had received separation pay in the gross 
amount of $53,771.85, minus federal taxes in the amount of 
$15,056.11, with a total net payment of $38,715.74.


CONCLUSION OF LAW

The total amount of separation pay VA is authorized to recoup 
is $38,715.74.  10 U.S.C.A. § 1174(h)(2), 38 U.S.C.A. 
§ 5304(a)(1) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts regarding the issue decided 
below have been properly developed and no further assistance 
to the appellant is required in order to comply with the duty 
to notify or assist.  The President of the United States 
signed into law in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduced several fundamental changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  However, the United States Court of Appeals for 
Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002), that the provisions of the VCAA are 
not applicable where the law, not the factual evidence, is 
dispositive.  As this case concerns a legal determination of 
what amount of separation pay VA is required to recoup under 
the provisions of 10 U.S.C.A. § 1174(h)(2)(s), the provisions 
of the VCAA are not applicable.

The veteran was provided with a the Statement of the Case 
(SOC) in May 2002 that informed him of the evidence that VA 
had considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  The SOC fully meets the 
requirements of 38 U.S.C.A. § 7105(d)(1) as it provided 
notification of the evidence reviewed and informed the 
veteran of VA's reasons and bases for denying his claim.  See 
also 38 C.F.R. § 19.29.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the RO's 
letter of February 2002 (enclosed VA Form 4107), the cover 
letter attached to the SOC, and on the VA Form 9 (Appeal to 
the Board of Veterans' Appeals) enclosed with this SOC.  The 
VA Form 9 issued in May 2002 informed the veteran of his 
right to a hearing before the Board on this matter, such a 
hearing was held in May 2003.  The veteran reviewed this 
transcript and his motion to amend this hearing transcript 
was accepted by the Board in June 2004.  Based on the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the appellant in the development of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  It appears based on the veteran's 
contentions that the following decision grants all relief he 
has sought on appeal.  Regardless, this case will be decided 
as a matter of law.  As there is no dispute regarding he 
amount of separation pay received or what the after tax 
amount would be, and there is no additional 
relevant/pertinent evidence identified by the veteran or the 
record; further development of this issue would serve no 
useful purpose.  No amount of notice or development can 
change the legal finding.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Therefore, any error regarding 
VA's duty to notify and assist in this case is harmless.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.   In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Recoupment of Separation Pay

According to the veteran's military personnel records, to 
include his Department of Defense (DD) Form 214, he was a 
commissioned officer with the U. S. Air Force serving on 
active duty.  His period of active service was from June 1983 
to February 1996.  He was given an honorable discharge and 
the DD Form 214 indicated that the reason for his release 
from active service was due to "NON-SELECTION, PERMANENT 
PROMOTION."  The DD Form 214 also indicated that the veteran 
received separation pay in the gross amount of $53,210.64.  
The Department of the Air Force verified in January 2002 that 
the veteran had received "readjustment pay" in the gross 
amount of $53,771.85.  He paid total federal taxes in the 
amount of $15,056.11, receiving a net payment of $38,715.74.

The veteran currently is awarded service connection for 
multiple disabilities, with a combined rating of 20 percent 
effective from March 1996 and 50 percent effective from 
October 1997.  He was informed of these rating decisions by 
letters of September 1996 and August 1998.  These letters 
indicated that no actual monetary benefit would be paid to 
the veteran until VA had recouped his separation pay.  In 
April 2001, the veteran began to request clarification from 
VA regarding the total amount of recoupment it would seek.  
He was informed by letter of February 2002 that the full 
amount of separation pay would be recouped by VA before any 
monetary VA benefit would be paid to him.  This letter also 
informed him of his appellate rights regarding the 
determination of the amount to be recouped by VA.  He timely 
appealed this determination.

The veteran's contentions are, in effect, brief and to the 
point.  He contends that VA is only authorized to recoup the 
amount of separation pay left after federal taxes paid have 
been subtracted.  The RO has determined that based on the 
type of separation pay received and the date of his 
separation from active military service, it is required by 
the law to recoup the full, or gross amount of separation 
pay.

According to 38 U.S.C.A. § 5304(a)(1), except to the extent 
that retirement pay is waived under other provisions of law, 
not more than one award of pension, compensation, emergency 
officers', regular, or reserve retirement pay, or initial 
award of naval pension granted after July 13, 1943, shall be 
made concurrently to any person based on such person's own 
service or concurrently to any person based on the service of 
any other person.  This statute effectively prohibits 
duplication of federal benefits for active military service, 
that is, a veteran cannot concurrently receive military pay 
and VA compensation.

However, 10 U.S.C.A. § 1174(h)(2) states that a member who 
has received military separation pay, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the laws administered by the VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received, less the amount of federal 
income tax withheld from such pay (such withholding being at 
the flat withholding rate for federal income tax 
withholding).  

The highlighted provisions of this statute were added by 
Pub.L. No. 104-201, Div. A, Title VI, Subtitle E, § 653(b), 
110 Stat. 2583 (1996).  This change was initially made 
effective on October 1, 1996 and only applied to separation 
pay made after September 30, 1996.  However, this provision 
was later extended to cover separation pay made during the 
period from December 5, 1991 to September 30, 1996.  See 
Pub.L. No. 105-178, Title VIII, Subtitle B, § 8208, 112 Stat. 
495 (1998).

It is obvious based on the effective dates of the amendments 
to 10 U.S.C.A. § 1174(h)(2), that these provision were to 
have retroactive effect to all separation pay given from 
December 5, 1991.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  Based 
on the clear mandates of 10 U.S.C.A. § 1174(h)(2) and the 
effective dates of the noted amendments, the total amount 
that VA is authorized to recoup from the veteran's separation 
pay is the gross amount minus all federal taxes paid.  That 
is, the total amount of separation pay VA is authorized to 
recoup is the verified after tax amount of $38,715.74.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
adjudicated solely on its legal merit or entitlement under 
the law.) 

The Board notes that current regulations at 38 C.F.R. § 3.700 
require recoupment of the full amount of separation pay for 
veterans separated prior to September 1996.  The regulation 
cites to 10 U.S.C.A. § 1174(h)(2) as the controlling statute.  
However, this regulation does not reflect the changes made by 
the above discussed amendments to 10 U.S.C.A. § 1174(h)(2).  
Therefore, the provisions of 10 U.S.C.A. § 1174(h)(2), passed 
by Congress and signed into law by the President, are 
controlling in this matter.



ORDER

The proper amount of separation pay to be recouped is 
$38,715.74, to this extent the appeal is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



